Title: From James Madison to Richard Harrison, 23 November 1803
From: Madison, James
To: Harrison, Richard



Sir.
Department of State, 23d. Novr. 1803.
The statement you furnished of Mr. Adam’s accounts is correct as to dates and allowances. His loss on exchanges at London is to be made up to him as part of his expenses: but instead of charging them in a gross sum, he ought to exhibit the heads and proofs of expense in the same manner as has been heretofore practised in similar cases, such as those of Mr. Jay, Mr. Short, Mr. Thos. Pinckney &c. If he is not enabled to descend so far into minute statements or vouchers, he may be requested to approach as nearly to the precedents above referred to, as he can. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Document not found.


